DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, the Amendment filed on 06 October 2022, has been entered.
 
Status of the Claims
The currently pending claims in the present application are claims 1-3 and 5-20 of the Amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2016/0140868 A1 to Lovett et al. (“Lovett”).
	Regarding independent claim 15, Lovett discloses the following limitations:
“A system comprising: a processor; and a memory coupled to the processor and storing instructions executable by the processor to” perform steps. Lovett discloses, “As used in this application, the terms ‘system’ and ‘component’ are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution, examples of which are provided by the exemplary computing architecture 1000. For example, a component can be, but is not limited to being, a process running on a processor, a processor, a hard disk drive, multiple storage drives (of optical and/or magnetic storage medium), an object, an executable, a thread of execution, a program, and/or a computer.” (Lovett, para. [0088].)
“… receive a notification comprising information of a job to be performed for management of a hardware component, wherein the job is one of maintenance of the hardware component, replacement of the hardware component, and installation of the hardware component.” Lovett discloses, “As seen in FIG. 6, a work order 602 is issued along with directions 604 to the target location 504 in the data center 100. The management module 220 having maintenance tools converts a maintenance operation or service operation into a work order that includes the work to be performed and associated information relating to the maintenance operation or service operation.” (Lovett, para. [0067].) Receiving a work order regarding performing maintenance or service on a component, in Lovett, reads on the claimed “receive a notification comprising information of a job to be performed for management of a hardware component.” Lovett discloses, “The work order 602 calls for the replacement of cable 314 in port 304.” (Lovett, para. [0069].) Replacing a cable of a port of a server, in Lovett, reads on each of the claimed alternatives (“maintenance,” “replacement,” and “installation”), wherein the server, port, cable, and/or combinations thereof, read on the claimed “hardware component.”
“… generate a workflow for performance of the job by: accessing a workflow database to select a workflow template specific to the job to be performed on the hardware component.” Lovett discloses, “The management module 220 having maintenance tools converts a maintenance operation or service operation into a work order that includes the work to be performed and associated information relating to the maintenance operation or service operation.” (Lovett, para. [0067].) Generating steps identified with ref. no. 602 in FIG. 6, of Lovett, reads on the claimed “generating a workflow for performance of the job.” Using a work order format or data structure to present the maintenance operation or service operation data, in Lovett, reads on the claimed “generate a workflow for performance of the job by: accessing a workflow database to select a workflow template specific to the job to be performed on the hardware component.” Additionally or alternatively, the entirety of what is depicted on the screen, in FIG. 6 of Lovett, reads on the claimed “workflow template.”
“… accessing a model library to obtain a 3-Dimensional (3D) model of the hardware component.” Lovett discloses, “A target location generator, having management tools, builds and maintains the physical geographic location mapping and computer network mapping of the target location.” (Lovett, para. [0015].) Lovett also discloses, “FIG. 3 illustrates an embodiment of a partial view of a partial physical mapping and a network mapping 300 of a data center 100 of FIGS. 1-2” and “The mapping 300 may be a holographic, two-dimensional (2D) and/or a three-dimensional (3D) representation of the data center 100 and each computer device 302.” (Lovett, para. [0035].) Obtaining a 3D representation of a computer device from a mapping, in Lovett, reads on the claimed “accessing a model library to obtain a 3-Dimensional (3D) model of the hardware component.”
“… populating the selected workflow template using information of the job and the obtained 3D model of the hardware component to generate the workflow.” Lovett discloses, “The work order 602 and the directions 604 are included by the augmented reality module 214 and displayed in an augmented realty of the mapping of the data center 100 in the electronic device 512.” (Lovett, para. [0069].) Filling the screen with work order steps, directions, and augmented reality graphics, in Lovett, reads on the claimed “populating the selected workflow template using information of the job and the obtained 3D model of the hardware component to generate the workflow.”
“… provide directions to a resource device based on the workflow, wherein the directions comprise Augmented Reality (AR) images to indicate actions to be taken by a resource person for performing the job, wherein the directions further comprise a prescribed path to a location associated with the hardware component, and wherein a direction for an action is provided after a previous action is completed.” Lovett discloses, “instructions for repair and required materials or tools may also be provided to the user 350 in the augmented reality.” (Lovett, para. [0055].) Lovett also discloses, “FIG. 5 displays the augmented reality of the mapping 300 of a data center 100 having a directional path 320 to the target location 504 in an electronic device 502, such as a laptop, tablet, or mobile device. FIG. 6 similarly displays the augmented reality of the mapping 300 of a data center 100 but includes a work order 602 and directions 604 to the computing device 302 requiring service or maintenance.” (Lovett, para. [0065].) Displaying instructions for repair in augmented reality, in Lovett, reads on the claimed “provide directions to the resource device based on the workflow, wherein the directions comprise Augmented Reality (AR) images to indicate actions to be taken by a resource person for performing the job.” Displaying a directional path to a target location, for purposes of performing repair, in augmented reality, in Lovett, reads on the claimed “wherein the directions further comprise a prescribed path to a location associated with the hardware component.” Receiving a new work order upon completion of a previous work order, in Lovett, reads on the claimed “wherein a direction for an action is provided after a previous action is completed.”
“… receive, from the resource device, location information of the resource person.” Lovett discloses, “The mapping 300 showing a current location of a user 350 relative to the target location while correctly orienting a user 350 for easy navigation to the target location.” (Lovett, para. [0049].) Receiving a current location of a user, in Lovett, reads on the claimed “receive, from the resource device, location information of the resource person.”
“… in response to detecting, based on the received location information, a digression of the resource person from the prescribed path, log the detected digression.” Lovett discloses, “Alerts may be issued … if the navigational system 216 and the augmented reality module 214 detect and determine the user has deviated from the path or the directions at block 922. The augmented reality view is continuously refreshed as the user follows the path and/or directions until reaching the desired or identified object in the target location at block 924. A history log of all activities, movements, and events of the user and/or objects in the target location are maintained at block 926.” (Lovett, para. [0083].) Logging an instance where a user location indicates a user has deviated from an assigned path, in Lovett, reads on the claimed “in response to detecting, based on the received location information, a digression of the resource person from the prescribed path, log the detected digression.”
	Regarding claim 20, Lovett discloses the following limitations:
“The system of claim 15, wherein the directions include a direction to locate a wiring closet of the hardware component based on wayfinding.” Lovett discloses, “The augmented reality creates and calculates a directional path 320 for guiding a user to one or more computer devices 302 or components 306 (e.g., a port on a server, a cable, etc.) for performing maintenance or service (such as those computer devices 302 requiring or scheduled for maintenance or service).” (Lovett, para. [0050].) Providing a directional path to a structure containing servers, ports, and cables, in Lovett, reads on the claimed “directions include a direction to locate a wiring closet of the hardware component based on wayfinding.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lovett, in view of U.S. Pat. App. Pub. No. 2012/0095797 A1 to Nishimura et al. (“Nishimura”).
Regarding independent claim 1, Lovett discloses the following limitations:
“A method comprising: receiving a notification comprising information of a job to be performed for management of a hardware component.” Lovett discloses, “a work order for a computer device may be issued.” (Lovett, para. [0017].) Receiving a work order, in Lovett, reads on the claimed “receiving a notification comprising information of a job to be performed.” The work order corresponding to work to be done on a computer device, in Lovett, reads on the claimed “job to be performed for management of a hardware component.”
“… generating a workflow for performance of the job, which comprises: accessing a workflow database to select a workflow template specific to the job to be performed on the hardware component.” Lovett discloses, “The management module 220 having maintenance tools converts a maintenance operation or service operation into a work order that includes the work to be performed and associated information relating to the maintenance operation or service operation.” (Lovett, para. [0067].) Generating steps identified with ref. no. 602 in FIG. 6, of Lovett, reads on the claimed “generating a workflow for performance of the job.” Using a work order format or data structure to present the maintenance operation or service operation data, in Lovett, reads on the claimed “accessing a workflow database to select a workflow template specific to the job to be performed on the hardware component.” Additionally or alternatively, the entirety of what is depicted on the screen, in FIG. 6 of Lovett, reads on the claimed “workflow template.”
“… accessing a model library to obtain a 3-Dimensional (3D) model of the hardware component.” Lovett discloses, “A target location generator, having management tools, builds and maintains the physical geographic location mapping and computer network mapping of the target location.” (Lovett, para. [0015].) Lovett also discloses, “FIG. 3 illustrates an embodiment of a partial view of a partial physical mapping and a network mapping 300 of a data center 100 of FIGS. 1-2” and “The mapping 300 may be a holographic, two-dimensional (2D) and/or a three-dimensional (3D) representation of the data center 100 and each computer device 302.” (Lovett, para. [0035].) Obtaining a 3D representation of a computer device from a mapping, in Lovett, reads on the claimed “accessing a model library to obtain a 3-Dimensional (3D) model of the hardware component.”
“… populating the selected workflow template using information of the job and the obtained 3D model of the hardware component to generate the workflow.” Lovett discloses, “The work order 602 and the directions 604 are included by the augmented reality module 214 and displayed in an augmented realty of the mapping of the data center 100 in the electronic device 512.” (Lovett, para. [0069].) Filling the screen with work order steps, directions, and augmented reality graphics, in Lovett, reads on the claimed “populating the selected workflow template using information of the job and the obtained 3D model of the hardware component to generate the workflow.”
“… providing directions to the resource device based on the workflow, wherein the directions comprise Augmented Reality (AR) images based on the 3D model to indicate actions to be taken by the resource person for performing the job, and wherein the directions further comprise a prescribed path to a location associated with the hardware component.” Lovett discloses, “instructions for repair and required materials or tools may also be provided to the user 350 in the augmented reality.” (Lovett, para. [0055].) Lovett also discloses, “FIG. 5 displays the augmented reality of the mapping 300 of a data center 100 having a directional path 320 to the target location 504 in an electronic device 502, such as a laptop, tablet, or mobile device. FIG. 6 similarly displays the augmented reality of the mapping 300 of a data center 100 but includes a work order 602 and directions 604 to the computing device 302 requiring service or maintenance.” (Lovett, para. [0065].) Displaying instructions for repair in augmented reality, in Lovett, reads on the claimed “providing directions to the resource device based on the workflow, wherein the directions comprise Augmented Reality (AR) images based on the 3D model to indicate actions to be taken by the resource person for performing the job.” Displaying a directional path to a target location, for purposes of performing repair, in augmented reality, in Lovett, reads on the claimed “wherein the directions further comprise a prescribed path to a location associated with the hardware component.”
“… receiving, from the resource device, location information of the resource person.” Lovett discloses, “The mapping 300 showing a current location of a user 350 relative to the target location while correctly orienting a user 350 for easy navigation to the target location.” (Lovett, para. [0049].) Receiving a current location of a user, in Lovett, reads on the claimed “receiving, from the resource device, location information of the resource person.”
“… in response to detecting, based on the received location information, a digression of the resource person from the prescribed path, logging the detected digression.” Lovett discloses, “Alerts may be issued … if the navigational system 216 and the augmented reality module 214 detect and determine the user has deviated from the path or the directions at block 922. The augmented reality view is continuously refreshed as the user follows the path and/or directions until reaching the desired or identified object in the target location at block 924. A history log of all activities, movements, and events of the user and/or objects in the target location are maintained at block 926.” (Lovett, para. [0083].) Logging an instance where a user location indicates a user has deviated from an assigned path, in Lovett, reads on the claimed “in response to detecting, based on the received location information, a digression of the resource person from the prescribed path, logging the detected digression.”
Nishimura teaches limitations below of claim 1 that do not appear to be explicitly disclosed in their entirety by Lovett:
“… allocating a job identifier corresponding to the job to a resource person associated with a resource device, wherein the job identifier is to provide job-based access rights to the resource person for performance of the job.” Nishimura teaches, “give a worker associated with a work order an access right to an asset while the worker is performing management and maintenance work in accordance with the work order.” (Nishimura, para. [0011].) Nishimura also teaches, “the system includes: an access token generation unit that generates an access token in association with the work order to be executed, the access token being used for the granting of the access right to the asset.” (Nishimura, para. [0015].) Providing an access token to the worker designated to perform work of a work order, so that the worker has an access right to an asset, in Nishimura, reads on the claimed “allocating a job identifier corresponding to the job to a resource person associated with a resource device, wherein the job identifier is to provide job-based access rights to the resource person for performance of the job.”
“… revoking the access rights on completion of the job.” Nishimura teaches, “The access right granting revocation unit (305) revokes the access right granted by the access right granting unit (304) at a scheduled completion time for a work order already started, or in response to reception of a report (or a report message) indicating the completion of work for the work order already started or a report (or a report message) indicating the start of work for a succeeding work order to the work order already started.” (Nishimura, para. [0104].)
Nishimura teaches performing work on assets (see Abstract), similar to the claimed invention and to Lovett. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the work orders, of Lovett, to include the granting and revoking of access rights, of Nishimura, for enhancing security, as taught by Nishimura (see para. [0015]).
Regarding claim 2, the combination of Lovett and Nishimura teaches the following limitations:
“The method of claim 1, wherein the job corresponds to installation of the hardware component and the notification comprises a list of hardware components to be installed, a sequence of installation of the hardware components, and configuration to be provided to each of the hardware components.” Lovett discloses, “REPLACE CABLE 314 IN PORT 304,” related Steps 1A-1D, and related Steps 1-4 (FIG. 6). The combination of “WORK ORDER” elements and “DIRECTIONS” elements, in FIG. 6 of Lovett, reads on the claimed “wherein the job corresponds to installation of the hardware component and the notification comprises a list of hardware components to be installed, a sequence of installation of the hardware components, and configuration to be provided to each of the hardware components.” For example, the “CABLE” and “SERVER,” in FIG. 6 of Lovett, read on the claimed “hardware component” and “hardware components,” and their repair and replacement read on the claimed “sequence” and “configuration.” Note also, FIG. 4 of Lovett showing multiple cables associated with multiple servers.
Regarding claim 3, the combination of Lovett and Nishimura teaches the following limitations:
“The method of claim 1, wherein the job corresponds to replacement of the hardware component and the notification comprises a list of hardware components to be replaced and configuration information for each of the hardware components.” Lovett discloses, “REPLACE CABLE 314 IN PORT 304,” related Steps 1A-1D, and related Steps 1-4 (FIG. 6). The combination of “WORK ORDER” elements and “DIRECTIONS” elements, in FIG. 6 of Lovett, reads on the claimed “wherein the job corresponds to replacement of the hardware component and the notification comprises a list of hardware components to be replaced and configuration information for each of the hardware components.” For example, the “CABLE” and “SERVER,” in FIG. 6 of Lovett, read on the claimed “hardware component” and “hardware components,” and their repair and replacement read on the claimed “configuration.” Note also, FIG. 4 of Lovett showing multiple cables associated with multiple servers.
Regarding claim 5, the combination of Lovett and Nishimura teaches the following limitations:
“The method of claim 1, wherein a direction for an action is provided after a previous action has been completed.” Displaying Step 1D any time after Step 1C has been completed, in FIG. 6 of Lovett, reads on the claimed “wherein a direction for an action is provided after a previous action has been completed.”
Regarding claim 6, the combination of Lovett and Nishimura teaches the following limitations:
“The method of claim 1, wherein an AR image comprises an image of the hardware component overlaid with a symbol to highlight a part of the component on which an action is to be taken with accompanying text to indicate the action to be taken.” FIG. 6 of Lovett shows an augmented reality image including a depiction of “SERVER 3” and “CABLE 314” overlaid with a target location element (ref. no. 504) and a “4 Feet” distance element, which reads on the claimed “wherein an AR image comprises an image of the hardware component overlaid with a symbol to highlight a part of the component on which an action is to be taken.” FIG. 6 of Lovett also shows additional “WORK ORDER” steps that read on the claimed “with accompanying text to indicate the action to be taken.”
Regarding claim 7, the combination of Lovett and Nishimura teaches the following limitations:
“The method of claim 1, wherein the directions comprise a direction to validate the hardware component based on a machine-readable code associated with the hardware component.” Lovett discloses, “The work order 602 calls for the replacement of cable 314 in port 304. A test operation is also requested to validate a newly installed cable 314. Similar work orders and orders for repair, replacement, and testing may be included and/or displayed in the augmented reality.” (Lovett, para. [0069].) An instruction to test operation of a server after replacing a cable, in Lovett, reads on the claimed “wherein the directions comprise a direction to validate the hardware component based on a machine-readable code associated with the hardware component.” Operation of the server involves use of “machine-readable code.” Additionally or alternatively, Nishimura teaches, “The work executer X reports to the system (201) the completion of confirming that the operation using the database is running normally. Upon receiving the completion report from the work executer X, the system (201) updates the access right.” (Nishimura, para. [0294].) The system receiving confirmation of operation of the database associated with the DB server and other hardware in Nishimura reads on the claimed “validate the hardware component based on a machine-readable code associated with the hardware component.” The rationales for combining the teachings of Lovett and Nishimura, from the rejection of independent claim 1, also apply to this rejection of claim 7.
	Regarding independent claim 9, Lovett discloses the following limitations:
“A method comprising: receiving, from a network management system, a job identifier of a job to be performed by a resource person for management of a hardware component.” Lovett discloses, “FIG. 2 illustrates an exemplary embodiment of hardware architecture 200 of a management module 220 in a data center 100.” (Lovett, para. [0029].) Lovett discloses, “As seen in FIG. 6, a work order 602 is issued along with directions 604 to the target location 504 in the data center 100. The management module 220 having maintenance tools converts a maintenance operation or service operation into a work order that includes the work to be performed and associated information relating to the maintenance operation or service operation.” (Lovett, para. [0067].) Receiving a work order from a management module, the work order identifying work to be done on elements in a data center, in Lovett, reads on the claimed “receiving, from a network management system, a job identifier of a job to be performed by a resource person for management of a hardware component.”
“… receiving directions for performance of the job, the directions corresponding to a workflow comprising a sequence of actions to be taken for completing the job, wherein the directions comprise a prescribed path to a location associated with the hardware component and Augmented Reality (AR) images of the hardware component overlaid with information indicating actions to be taken, wherein a confirmation is received for completion of an action prior to receiving a direction for a next action.” Steps 1A-1D of “WORK ORDER,” in FIG. 6 of Lovett, reads on the claimed “receiving directions for performance of the job, the directions corresponding to a workflow comprising a sequence of actions to be taken for completing the job.” Steps 1-5 of “DIRECTIONS” and the augmented reality view, in FIG. 6 of Lovett, read on the claimed “wherein the directions comprise a prescribed path to a location associated with the hardware component and Augmented Reality (AR) images of the hardware component overlaid with information indicating actions to be taken.” Performing Step 1D, in FIG. 6 of Lovett, before moving onto a subsequent work order, reads on the claimed “wherein a confirmation is received for completion of an action prior to receiving a direction for a next action.”
“… and wherein the workflow is generated by: accessing a workflow database to select a workflow template specific to the job to be performed on the hardware component.” Lovett discloses, “The management module 220 having maintenance tools converts a maintenance operation or service operation into a work order that includes the work to be performed and associated information relating to the maintenance operation or service operation.” (Lovett, para. [0067].) Generating steps identified with ref. no. 602 in FIG. 6, of Lovett, reads on the claimed “generating a workflow for performance of the job.” Using a work order format or data structure to present the maintenance operation or service operation data, in Lovett, reads on the claimed “wherein the workflow is generated by: accessing a workflow database to select a workflow template specific to the job to be performed on the hardware component.” Additionally or alternatively, the entirety of what is depicted on the screen, in FIG. 6 of Lovett, reads on the claimed “workflow template.”
“… accessing a model library to obtain a 3-Dimensional (3D) model of the hardware component.” Lovett discloses, “A target location generator, having management tools, builds and maintains the physical geographic location mapping and computer network mapping of the target location.” (Lovett, para. [0015].) Lovett also discloses, “FIG. 3 illustrates an embodiment of a partial view of a partial physical mapping and a network mapping 300 of a data center 100 of FIGS. 1-2” and “The mapping 300 may be a holographic, two-dimensional (2D) and/or a three-dimensional (3D) representation of the data center 100 and each computer device 302.” (Lovett, para. [0035].) Obtaining a 3D representation of a computer device from a mapping, in Lovett, reads on the claimed “accessing a model library to obtain a 3-Dimensional (3D) model of the hardware component.”
“… populating the selected workflow template using information of the job and the obtained 3D model of the hardware component to generate the workflow.” Lovett discloses, “The work order 602 and the directions 604 are included by the augmented reality module 214 and displayed in an augmented realty of the mapping of the data center 100 in the electronic device 512.” (Lovett, para. [0069].) Filling the screen with work order steps, directions, and augmented reality graphics, in Lovett, reads on the claimed “populating the selected workflow template using information of the job and the obtained 3D model of the hardware component to generate the workflow.”
“… obtaining and sending location information of the resource person to the network management system to allow the network management system to detect a digression of the resource person from the prescribed path and log the detected digression.” Lovett discloses, “The mapping 300 showing a current location of a user 350 relative to the target location while correctly orienting a user 350 for easy navigation to the target location.” (Lovett, para. [0049].) Lovett discloses, “Alerts may be issued … if the navigational system 216 and the augmented reality module 214 detect and determine the user has deviated from the path or the directions at block 922. The augmented reality view is continuously refreshed as the user follows the path and/or directions until reaching the desired or identified object in the target location at block 924. A history log of all activities, movements, and events of the user and/or objects in the target location are maintained at block 926.” (Lovett, para. [0083].) Providing a current location of a user, in Lovett, reads on the claimed “obtaining and sending location information of the resource person to the network management system.” Logging an instance where a user location indicates a user has deviated from an assigned path, in Lovett, reads on the claimed “to allow the network management system to detect a digression of the resource person from the prescribed path and log the detected digression.”
Nishimura teaches limitations below of independent claim 9 that do not appear to be explicitly disclosed in their entirety by Lovett:
“… obtaining job-based access rights using the job identifier for commencement of the job.” Nishimura teaches, “give a worker associated with a work order an access right to an asset while the worker is performing management and maintenance work in accordance with the work order.” (Nishimura, para. [0011].) Nishimura also teaches, “the system includes: an access token generation unit that generates an access token in association with the work order to be executed, the access token being used for the granting of the access right to the asset.” (Nishimura, para. [0015].) Providing an access token to the worker designated to perform work of a work order, so that the worker has an access right to an asset, in Nishimura, reads on the claimed “obtaining job-based access rights using the job identifier for commencement of the job.”
“… validating the hardware component based on a machine-readable code associated with the hardware component.” Lovett discloses, “The work order 602 calls for the replacement of cable 314 in port 304. A test operation is also requested to validate a newly installed cable 314. Similar work orders and orders for repair, replacement, and testing may be included and/or displayed in the augmented reality.” (Lovett, para. [0069].) Testing operation of a server after replacing a cable, in Lovett, reads on the claimed “validating the hardware component based on a machine-readable code associated with the hardware component.” Operation of the server involves use of “machine-readable code.” Additionally or alternatively, Nishimura teaches, “The work executer X reports to the system (201) the completion of confirming that the operation using the database is running normally. Upon receiving the completion report from the work executer X, the system (201) updates the access right.” (Nishimura, para. [0294].) The system receiving confirmation of operation of the database associated with the DB server and other hardware in Nishimura reads on the claimed “validating the hardware component based on a machine-readable code associated with the hardware component.”
“… sending a message indicating completion of the job for revocation of the job-based access rights.” Nishimura teaches, in para. [0104], “The access right granting revocation unit (305) revokes the access right granted by the access right granting unit (304) at a scheduled completion time for a work order already started, or in response to reception of a report (or a report message) indicating the completion of work for the work order already started or a report (or a report message) indicating the start of work for a succeeding work order to the work order already started.” Sending a report of completion, thereby triggering revocation of an access right, in Nishimura, reads on the claimed “sending a message indicating completion of the job for revocation of the job-based access rights.”
Nishimura teaches performing work on assets (see Abstract), similar to the claimed invention and to Lovett. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the work orders, of Lovett, to include the granting and revoking of access rights, and validating, of Nishimura, for ensuring operation while strictly managing access for security, as taught by Nishimura (see paras. [0015] and [0295]).
Regarding claim 10, the combination of Lovett and Nishimura teaches the following limitations:
“The method of claim 9, wherein the directions are received over a data network that is different from a local network to which the hardware component is connected.” Lovett discloses, “FIG. 1A illustrates an embodiment of a data center 100. FIG. 1B illustrates an embodiment of a system overview of a computing system 175 in a data center 100. In one embodiment, the computing system 175 may be a computer-networked system.” (Lovett, para. [0020].) Lovett discloses, “The data center 100 may include … one or more networks 104” and “the augmented reality module 214 and the navigational system 216 may be remotely located from the data center 100 and may be physically located on an electronic device 502, such a portable electronic device (e.g., laptop computer, tablet, smartphone, augmented reality glasses or goggles, etc.).” (Lovett, para. [0029].) FIG. 2 of Lovett shows an electronic device 502 connected to a network 104. In instances where a data center has multiple networks, one network having an object in need of repair or maintenance, and another network for sending and receiving data for an electronic device used by a worker, such instances read on the claimed “wherein the directions are received over a data network that is different from a local network to which the hardware component is connected.” Additionally or alternatively, referring to FIG. 2 of Lovett, the portion of the system between external (upper) electronic device 502 and network 104 can read on the claimed “data network”, while the portion of the system between computer/computer system 102 and network 104 can read on the claimed “local network.”
Regarding claim 11, the combination of Lovett and Nishimura teaches the following limitations:
“The method of claim 10, comprising communicating with the network management system over the data network to validate the completion of the job.” FIG. 6 of Lovett shows a Step 1D of “EXECUTE A TEST OPERATION TO VALIDATE NEWLY INSTALLED CABLE.” Nishimura teaches, “The work executer X reports to the system (201) the completion of confirming that the operation using the database is running normally. Upon receiving the completion report from the work executer X, the system (201) updates the access right.” (Nishimura, para. [0294].) Communications about validating work and/or confirming normal operation, of the combination of Lovett and Nishimura, taking place over one of a plurality of networks (or an external portion of a network (see the rejection of claim 10)), reads on the claimed “communicating with the network management system over the data network to validate the completion of the job.”
Regarding claim 12, the combination of Lovett and Nishimura teaches the following limitations:
“The method of claim 9, wherein the job-based access rights comprise rights to access a wiring closet in which the hardware component is installed.” Lovett discloses, “A partial view 310 (see lines 310 of FIG. 3) of the network mapping is illustrated using the lines 310 showing the various computing components such as ports 304 and one or more cables 314 of the servers 306. The network mapping may identify cable connections between devices.” (Lovett, para. [0041].) FIG. 6 of Lovett shows work being done with respect to a cable. Nishimura teaches, “give a worker associated with a work order an access right to an asset while the worker is performing management and maintenance work in accordance with the work order.” (Nishimura, para. [0011].) Nishimura also teaches, “the system includes: an access token generation unit that generates an access token in association with the work order to be executed, the access token being used for the granting of the access right to the asset.” (Nishimura, para. [0015].) Granting access rights, per Nishimura, to the structures containing servers, ports, and cables, in Lovett, reads on the claimed “wherein the job-based access rights comprise rights to access a wiring closet in which the hardware component is installed.” The rationales for combining the teachings of Lovett and Nishimura, from the rejection of claim 9, also apply to this rejection of claim 12.
Regarding claim 13, the combination of Lovett and Nishimura teaches the following limitations:
“The method of claim 12, comprising providing navigation assistance to locate the wiring closet based on wayfinding technology.” Lovett discloses, “The augmented reality creates and calculates a directional path 320 for guiding a user to one or more computer devices 302 or components 306 (e.g., a port on a server, a cable, etc.) for performing maintenance or service (such as those computer devices 302 requiring or scheduled for maintenance or service).” (Lovett, para. [0050].) Providing a directional path to a structure containing servers, ports, and cables, in Lovett, reads on the claimed “providing navigation assistance to locate the wiring closet based on wayfinding technology.”
Regarding claim 14, the combination of Lovett and Nishimura teaches the following limitations:
“The method of claim 9, wherein the job is one of maintenance of the hardware component, replacement of the hardware component, and installation of the hardware component.” Lovett discloses, “The work order 602 calls for the replacement of cable 314 in port 304.” (Lovett, para. [0069].) Replacing a cable of a port of a server, in Lovett, reads on each of the claimed alternatives, wherein the server, port, cable, and/or combinations thereof, read on the claimed “hardware component.”
Regarding claim 19, Nishimura teaches limitations below that do not appear to be explicitly disclosed in their entirety by Lovett:
“The system of claim 15, wherein the instructions are executable by the processor to assign access rights to the resource person based on the job and a level of security clearance of the resource person, and to revoke the access rights on completion of the job.” Nishimura teaches, “give a worker associated with a work order an access right to an asset while the worker is performing management and maintenance work in accordance with the work order.” (Nishimura, para. [0011].) Nishimura also teaches, “the system includes: an access token generation unit that generates an access token in association with the work order to be executed, the access token being used for the granting of the access right to the asset.” (Nishimura, para. [0015].) Providing an access token to the worker designated to perform work of a work order, so that the worker has an access right to an asset, in Nishimura, reads on the claimed “assign access rights to the resource person based on the job and a level of security clearance of the resource person.” Nishimura teaches, “The access right granting revocation unit (305) revokes the access right granted by the access right granting unit (304) at a scheduled completion time for a work order already started, or in response to reception of a report (or a report message) indicating the completion of work for the work order already started or a report (or a report message) indicating the start of work for a succeeding work order to the work order already started.” (Nishimura, para. [0104].) The revocation process, in Nishimura, reads on the claimed “revoke the access rights on completion of the job.”
Nishimura teaches performing work on assets (see Abstract), similar to the claimed invention and to Lovett. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the work orders, of Lovett, to include the granting and revoking of access rights, of Nishimura, for enhancing security, as taught by Nishimura (see para. [0015]).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lovett, in view of WIPO Int’l Pub. No. WO 2015/101393 A1 to Trucco et al. (“Trucco”).
Regarding claim 8, the combination of Lovett and Nishimura teaches the following limitations:
“The method of claim 1, comprising validating completion of the job prior to revoking the access rights.” FIG. 6 of Lovett shows a Step 1D of “EXECUTE A TEST OPERATION TO VALIDATE NEWLY INSTALLED CABLE” that reads on the claimed “validating completion of the job.” As explained in the rejection of claim 1, Nishimura teaches timing of revoking access rights following completion of work orders, which reads on the claimed “prior to revoking the access rights.”
Trucco teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by the combination of Lovett and Nishimura:
“… wherein the validating is based on communication with a network management system to confirm functioning of the hardware component.” Trucco teaches, “the inventors have realized that the provision of instructions for the manual intervention and of the results of the check on the outcome of the intervention may be enhanced for better supporting the operators and allowing them to intervene on the apparatus in a more effective and efficient way.” (Trucco, p. 3, in lines 4-8.) Trucco also teaches, “the personal proxy is further configured to: - upon completion of the intervention, cooperate with the network management system of the communication network for checking whether the intervention was successful.” (Trucco, p. 5, ll. 7-10.) The checking in Trucco reads on the claimed “validating,” the cooperation with the network managements system in Trucco reads on the claimed “based on communication with a network management system,” and the determining of the intervention being successful in Trucco reads on the claimed “confirm functioning of the hardware component.”
Trucco describes, in its abstract, use of augmented reality in “a system for supporting an intervention to be carried out by a human operator on a network apparatus of a communication network,” similar to the claimed invention and to the combination of Lovett and Nishimura. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issue-addressing processes of the combination of Lovett and Nishimura, to include the check process of Trucco, for facilitating more effective and efficient interventions, as taught by Trucco (see p. 3, ll. 4-8).
Regarding claim 17, Trucco teaches limitations below that do not appear to be explicitly disclosed in their entirety by Lovett:
“The system of claim 15, wherein the instructions are executable by the processor to validate completion of the job based on communication with a network management system associated with a local network to which the hardware component is connected.” Trucco teaches, “the inventors have realized that the provision of instructions for the manual intervention and of the results of the check on the outcome of the intervention may be enhanced for better supporting the operators and allowing them to intervene on the apparatus in a more effective and efficient way.” (Trucco, p. 3, in lines 4-8.) Trucco teaches, “the personal proxy is further configured to: - upon completion of the intervention, cooperate with the network management system of the communication network for checking whether the intervention was successful.” (Trucco, p. 5, in ll. 7-10.) The checking in Trucco reads on the claimed “validate completion of the job,” and the cooperation with the network managements system in Trucco reads on the claimed “based on communication with a network management system associated with a local network to which the hardware component is connected.”
Trucco teaches, in its abstract, use of augmented reality in “a system for supporting an intervention to be carried out by a human operator on a network apparatus of a communication network,” similar to the claimed invention and to Lovett. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the work order processing of Lovett, to include the check process of Trucco, for facilitating more effective and efficient interventions, as taught by Trucco (see p. 3, ll. 4-8).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lovett, in view of U.S. Pat. No. 8,983,470 B1 to Ryan et al. (“Ryan”).
Regarding claim 16, Lovett discloses the following limitations:
“The system of claim 15, wherein the instructions are executable by the processor to receive a message indicative of failure of the hardware component.” FIG. 6 of Lovett shows a message stating, “CABLE 314 IN SERVER 3 DETECTED AS DEFECTIVE.”
Ryan teaches limitations below of claim 16 that do not appear to be explicitly discloses in their entirety by Lovett:
“… and notify a user device to run tests on the hardware component for confirming the failure of the hardware component.” Ryan teaches, “FIG. 11 shows a process 1100 of using a local cluster list. In step 1102, a maintenance or optimization operation is identified. The maintenance operation can be any maintenance operation that affects one or more characteristic of a reference cell, such as disabling a cell to replace or perform maintenance on equipment associated with the reference cell, repairing malfunctioning equipment associated with a cell, or replacing the coverage area of a reference cell.” (Ryan, col. 18, ll. 49-56.) Ryan also teaches, “In step 1104, the reference cell is identified. In certain situations, such as malfunctioning base station equipment, the identity of a problematic cell may not be immediately apparent, so a technician may have to perform testing to determine the identity of a malfunctioning cell. In other operations, such as optimization operations, the identity of one or more reference cell may be determined based on the type of optimization that is performed.” (Ryan, col. 18, l. 62 to col. 19, l. 2.) Ryan also teaches, “a data center receives information that a cell is experiencing anomalous behavior, but the cause is not clear. A technician is dispatched to investigate the problem, and cannot detect any faults in the anomalous cell, which is the current reference cell, so the technician determines that the anomalous behavior is likely the result of a malfunction in a different cell. In this case, the technician extracts the local cluster list for the reference cell, and investigates the behavior of the cells in the local cluster list to find the source of the problem.” (Ryan, col. 19, ll. 30-39.) Informing technicians to have them perform testing in Ryan reads on the claimed “notify a user device to run tests on the hardware component for confirming the failure of the hardware component.”
Ryan describes performing maintenance on networked computer systems (see Abstract), similar to the claimed invention and to Lovett. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the work order steps of Lovett, to include the testing of Ryan, to identify the root causes of issues when at first glance the root causes are unclear, as taught by Ryan (see col. 19, ll. 30-39).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lovett, in view of U.S. Pat. App. Pub. No. 2015/0130835 A1 to Daly et al. (“Daly”).
	Regarding claim 18, Daly teaches limitations below that do not appear to be explicitly disclosed in their entirety by Lovett:
“The system of claim 15, wherein the instructions are executable by the processor to generate the workflow for installation of a plurality of hardware components in a sequence received from a user device.” Although Lovett shows a plurality of data center hardware components in at least FIGS. 4-6, Lovett explicitly describes a work order involving installing a cable in FIG. 6. Daly teaches, “After having captured an image of the memory modules in FIG. 2 and an image of the target computer system 70 in FIG. 3, the present invention is able to identify the memory modules, identify the computer system, obtain the predetermined installation rules for the computer system, and determine one or more memory module configurations. The installation of a selected memory module configuration is discussed in reference to FIGS. 4 and 5, below.” (Daly, para. [0050].) Providing information on installation rules and memory module configurations, in Daly, reads on the claimed “generate the workflow for installation of a plurality of hardware components in a sequence received from a user device.”
	Daly teaches, in para. [0003], “using augmented reality to assist in the performance of tasks,” similar to the claimed invention and to Lovett. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the work order processing of Lovett, to include installing hardware modules or work on another plurality of hardware components, as in Daly, for system optimization, as taught by Daly (see para. [0024]).

Response to Arguments
Applicant’s arguments with respect to the prior 35 USC 103 rejections of the claims, as set forth on pp. 8-10 of the Amendment, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, the arguments were based on the cited Vasko reference, and the alleged failure of additionally cited references in terms of remedying deficiencies of Vasko. Vasko no longer forms any part of the 35 USC 103 rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
Henderson, Steven, and Steven Feiner. "Exploring the benefits of augmented reality documentation for maintenance and repair." IEEE transactions on visualization and computer graphics 17.10 (2010): 1355-1368.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624